Citation Nr: 0515862	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a sleep disability, to 
include on a secondary basis.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right foot.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a sleep 
disability to include on a secondary basis is decided herein 
while the other matters on appeal are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

The veteran's sleep disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service or 
service-connected disability.




CONCLUSIONS OF LAW

1.  Sleep disability was not incurred in or aggravated by 
active service and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Sleep disability is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and a letter dated in November 2002 from the RO, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of this claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records are negative for any complaints or 
findings with respect to the veteran's sleep.

An October 1994 letter from R. W. Clark, M.D., states that 
the veteran has severe sleep apnea.  The veteran was noted to 
be overweight in the abdominal area where it would have the 
greatest deleterious impact on his breathing.  

An October 1994 sleep disorders center report from Mount 
Carmel Health states that the veteran has severe sleep apnea 
with satisfactory elimination of upper airway compromise via 
positive airway pressure.  No etiology of the sleep apnea is 
given.

A September 1998 sleep disorders center report states that 
the veteran has sleep apnea, well controlled with bi-level 
positive airway pressure but with a need to introduce changes 
in pressure settings and equipment.

A December 1998 letter from Dr. Clark states that the veteran 
has been sleepier than he had been previously.  Dr. Clark 
stated, "This appears certain to be the consequence of not 
only monotony but stress at his job which correlates directly 
with the times that he has these problems."  

An April 2001 letter from D. Groen, M.D., states that the 
veteran's overnight polysomnogram did not indicate that 
worsening sleep apnea was responsible for the veteran's 
worsening sleepiness.  A multiple sleep latency test did 
confirm profound sleepiness.  There were no episodes of REM 
sleep suggestive of narcolepsy.  Dr. Groen said that the 
veteran's sleepiness was profound to the point that he must 
be treated.  

An April 2001 sleep disorders center report from Columbus 
Community Hospital notes that the veteran has severe 
pathologic sleepiness, not explained by his sleep apnea.  It 
was also noted that the absence of episodes of REM sleep is 
against a diagnosis of narcolepsy.  Dr. Clark stated that if 
the sleepiness was not due to other medical factors, it would 
be consistent with a diagnosis of idiopathic hypersomnia by 
exclusion.  The diagnosis was possible idiopathic 
hypersomnia.

The report of a November 2002 VA examination states that the 
veteran has had obstructive sleep apnea since 1991 or 1992.  
The veteran reported falling asleep quickly when he is idle.  
The diagnosis was sleep disorder, currently diagnosed as 
idiopathic hypersomnia, per claims folder.  The examiner 
opined that there is no relationship between the sleep 
disorder and the veteran's diabetes mellitus type 2.  The 
examiner further stated that because the diagnosis is 
idiopathic, there is no known cause of the sleep disorder.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for sleep disability because it was incurred as a 
result of his service-connected diabetes mellitus.

The medical evidence shows that the veteran's sleep 
disability was initially diagnosed in 1994, which is more 
than twenty years after the veteran separated from service.  
There is no medical evidence suggesting that the disorder was 
present within one year of the veteran's discharge from 
service or of a nexus between the sleep disability and the 
veteran's military service or the service-connected diabetes 
mellitus.  In fact, the only medical opinion on point says 
that there is no relationship between the sleep disability 
and the diabetes mellitus.  In essence, the evidence of a 
nexus between the sleep disability and the veteran's military 
service or service-connected disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for sleep disability is 
denied.


REMAND

With respect to the veteran's claims for increased ratings 
for peripheral neuropathy of the right foot and peripheral 
neuropathy of the left foot, the veteran contends that his 
symptoms have worsened since the most recent VA examination 
in November 2002.  He also argues that the November 2002 
examination was brief and inadequate.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his disabilities during the period of this 
claim or the identifying information and 
any necessary authorization to enable the 
RO to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should then 
schedule the veteran for a VA examination 
by a physician with appropriate 
expertise, other than the physician who 
conducted the November 2002 examination, 
for the purpose of determining the extent 
of all impairment from the veteran's 
peripheral neuropathy of the feet.  All 
indicated studies should be performed.  
The examiner should state which nerve is 
affected by the peripheral neuropathy and 
whether the veteran has complete 
paralysis of that nerve or incomplete 
paralysis of that nerve.  If the 
diagnosis is incomplete paralysis, the 
physician should state whether the 
incomplete paralysis is moderate or 
severe.  The physician should also 
provide an opinion concerning the impact 
of each disability on the veteran's 
ability to work.  The claims folder, 
including a copy of this remand, must be 
made available to, and reviewed by, the 
examiner.  The examination report is to 
reflect whether a review of the claims 
file was made.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issues on appeal on a de 
novo basis in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


